362 F.3d 1199
UNITED STATES of America, Plaintiff-Appellee,v.Ronald Ray ZURMILLER, Defendant-Appellant.
No. 03-30266.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 4, 2004.
Filed March 30, 2004.

John Rhodes (argued) and Melissa Harrison, Assistant Federal Defenders, Missoula, MT, for the defendant-appellant.
Kris A. McLean, Assistant United States Attorney, Missoula, MT, for the plaintiff-appellee.
Appeal from the United States District Court for the District of Montana; Donald W. Molloy, District Judge, Presiding. D.C. No. CR-02-00013-DWM.
Before O'SCANNLAIN, RYMER, and BYBEE, Circuit Judges.

ORDER

1
We adopt the factual background in Part II and affirm for the reasons stated in Parts III.A.1, III.A.2, and III.B.1 of the district court's published opinion, 247 F. Supp. 2d 1161, 1163-69 (D.Mont.2003), except the analysis related to Zurmiller's potential status as a felon in possession of firearms and ammunition, id. at 1168-69 & n. 11. Zurmiller does not argue the rest of the issues discussed in the district court's opinion on appeal.


2
AFFIRMED.